Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 11/01/2022. Claims 1, 13, and 14 have been amended. Claims 1-21 are currently pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 10, 11, 15, and 18-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gomo (US Patent No. 7,857,625).
In Reference to Claims 1-2, 9, 10, 11, 15, 18, and 19
 	Gomo teaches (Claim 1) A lung simulator comprising: a lung bladder connectable to a ventilation source (item 6, fig’s 1 and 2); a compliance bladder having an adjustable volume (item 18, fig. 2); a biasing member (item 16, fig. 2); at least two movable plates (items 5 and 14, fig’s 1 and 2); and a frame supporting and interconnecting said lung bladder, said compliance bladder, said biasing member and said at least two movable plates (items 3, 4, and other frame parts of the device, fig’s 1 and 2, also see fig. 3 item 20) such that in use, said biasing member and said compliance bladder exert a variable pressure on said lung bladder through said at least two movable plates as the volume of said lung bladder varies, an initial value of said variable pressure on said lung bladder when said lung bladder is empty depending on said variable adjustable volume of said compliance bladder, thereby imparting to said lung bladder a selected compliance similar to that of a lung to be simulated and adjustable by controlling said adjustable volume of said compliance bladder (column 5 lines 5-24);
(Claim 2) wherein: a first one of said two movable plates is positioned to be in contact with and between the lung bladder and the compliance bladder (item 5, fig. 2); said frame comprises a fixed plate (item 7, fig’s 1 and 2); and said compliance bladder and said lung bladder are positioned between said fixed plate and a second one of said at least two movable plates (item 14, fig. 2), said second one of said movable plates being connected to said biasing member (item 16, fig. 2);
 (Claim 9) wherein said ventilation source is a ventilator (column 4 lines 54-55, fig. 4 item 34 and 29 [note this is mislabeled as second item 27 in fig. 4]), said lung bladder comprises a tube or hose connector for connecting to a ventilator tube or hose (item 13/31, fig’s 1 and 4), and when said lung bladder is connected to said ventilation source via a restrictor (item 35, fig. 4), said lung bladder can be is inflated and deflated between a positive end-expiratory pressure and a peak inspiratory pressure to produce a pressure-volume curve similar to that of a lung (column 6 lines 29-44);
(Claim 10) further comprising one or more additional lung bladders and wherein said biasing member provides a relaxed expiration force to said lung bladder and to said one or more additional lung bladders (column 4 lines 42-45; column 5 lines 5-24);
(Claim 11) wherein said biasing member comprises one or more additional compliance bladders (item 11, fig. 1), wherein changing a volume of each of said one or more additional compliance bladders simulates changing said lung compliance (column 4 lines 50-67);
(Claim 15) wherein said biasing member comprises one or more springs (item 16, fig. 2);
 (Claim 18) wherein said biasing member comprises a non-linear spring mechanism for providing a non-linear force with respect to the volume of said lung bladder (item 16, force is in arc due to item 15, also item 16 is “non-linear” in shape; note this is broad);
(Claim 19) The lung simulator of claim 1, further comprising a compliance tube (item 19/28, fig’s 2 and 4) and an inflation and deflation control valve connectable to said compliance bladder and to an air source for controlling said adjustable volume of said compliance bladder (items 29 / 34 / 35, fig. 4).

In Reference to Claim 20
 	Gomo teaches (Claim 20) A lung simulation system for simulating ventilated lung breathing mechanics, the system comprising: a manikin (items 1 and 2, fig’s 1 and 2); and a lung simulator, said lung simulator comprising: a lung bladder connectable to a ventilation source (item 6, fig. 1); a compliance bladder having an adjustable volume (item 18, fig. 2); a biasing member (item 16, fig. 2); at least two movable plates (items 5 and 14, fig’s 1 and 2); and a frame supporting and interconnecting said lung bladder, said compliance bladder, said biasing member and said at least two movable plates (items 3, 4, and other frame parts of the device, fig’s 1 and 2, also see fig. 3 item 20) such that in use, said biasing member and said compliance bladder exert a variable pressure on said lung bladder through said at least two movable plates as the volume of said lung bladder varies, thereby imparting to said lung bladder a compliance similar to that of a lung and adjustable by controlling said adjustable volume of said compliance bladder (column 5 lines 5-24).

In Reference to Claim 21
 	Gomo teaches (Claim 21) A lung simulation system for simulating ventilated lung breathing mechanics, the system comprising: a ventilator (column 4 lines 54-57; “source of compressed air…repeatedly pumped into the lungs”, also see fig. 4); and a lung simulator, said lung simulator comprising: a lung bladder connectable to a ventilation source (item 6, fig. 1); a compliance bladder having an adjustable volume (item 18, fig. 2); a biasing member (item 16, fig. 2); at least two movable plates (items 5 and 14, fig’s 1 and 2); and a frame supporting and interconnecting said lung bladder, said compliance bladder, said biasing member and said at least two movable plates (items 3, 4, and other frame parts of the device, fig’s 1 and 2, also see fig. 3 item 20) such that in use, said biasing member and said compliance bladder exert a variable pressure on said lung bladder through said at least two movable plates as the volume of said lung bladder varies, thereby imparting to said lung bladder a compliance similar to that of a lung and adjustable by controlling said adjustable volume of said compliance bladder (column 5 lines 5-24), wherein said ventilator is connectable to said lung simulator to simulate one or more of a controlled ventilation, assisted ventilation and autonomous ventilation, or a combination thereof (via tube 13, fig. 1, column 4 lines 54-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gomo.
In Reference to Claims 3-5
Gomo teaches all of claims 1 and 2 as discussed above. 
Gomo further teaches (Claim 3) wherein said frame guides said at least two movable plates for movement parallel [and pivotable] with respect to said fixed plate (fig’s 1 and 2; note item 5 appears to move parallel to item 7, item 14 moves pivotally);
(Claim 4) wherein said second movable plate is disposed between said biasing member and said lung bladder to apply said variable pressure to a side of said lung bladder (item 14, fig. 2, item 16 is attached above item 14 and item 6 is below item 14);
(Claim 5) wherein said second movable plate is interconnected to said frame through at least one [pivotable] bearing (item 15, fig. 2).
Gomo fails to teach parallel movement with a linear bearing of claims 3 and 5. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the motion parallel / linear instead of a combination of linear and pivotable as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) And, that selection of a known element based on its suitability for its intended purpose is an obvious matter of design choice where the same function is performed. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the device of Gomo functions with two movable plates, a lung bladder, a compliance bladder, and a biasing member; and, where motion imparted by the compliance bladder and biasing member affects the lung bladder via the movable plates, merely making the motion of the top plate linear instead of pivotable would be an obvious matter of engineering design choice, and is not a patentable distinction. Since this minor motion difference does not have any functional or operational difference to the overall device, it is not a patentable advance. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gomo in view of Nguyen (US PGPub. No. 2014/0315175 A1).
In Reference to Claims 6
 	Gomo teaches all of claim 1 as discussed above. 
	Gomo further teaches (Claim 6) wherein said frame comprises a first compartment in fluid coupling with one of said movable plates (compartment formed by items 4 and 5, fig. 2);
	Gomo fails to teach the remaining features of claim 6. 
Nguyen teaches (Claim 6) wherein [a] frame comprises a first compartment in fluid coupling with [a regulator] (item 301, fig. 3; coupled to items 303), said lung bladder being confined in said first compartment, said first compartment being airtight (paragraph 0029).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the lung simulator of Gomo with the feature of a multi-chamber pressure arrangement including a lung bladder in an airtight compartment as taught by the lung simulator of Nguyen for the purpose of allowing the device to be used to allow further adjustments to the breathing characteristics of the lung as taught by Nguyen (paragraph 0006), making the system more versatile, more comprehensive, and more interesting and attractive to the users. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gomo in view of Pappin (US PGPub. No. 2011/0250578 A1).
In Reference to Claims 12 and 13
Gomo teaches all of claims 1 and 10 as discussed above. 
Gomo further teaches (Claim 12) further comprising: a first tube and a first restrictor connectable to said lung bladder (fig’s 1 and 4 items 13/28 and 35); and one or more additional tubes comprising one or more additional restrictors connectable to said one or more additional lung bladders (column 4 lines 42-45 and column 5 lines 61-63, setup of fig. 4 is for each bladder), [the tubes] are connectable to said ventilation source such that said first restrictor restricts air flow supplied to said lung bladder and said one or more additional restrictors restrict air flow supplied to said one or more additional lung bladders (column 4 lines 42-45 and column 5 lines 61-63, setup of fig. 4 is for each bladder);
(Claim 13) wherein at least one of said restrictor and said one or more additional restrictors is an actuator-controlled, variable valve (column 6 lines 6-22).
Gomo fails to teach merging lung tubes of claim 12. 
Pappin teaches (Claim 12) wherein said first tube and said one or more additional tubes merge (fig. 1 at 26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the lung simulator device of Gomo with the feature of merging lung tubes as taught by the lung simulator device of Pappin for the purpose of allowing the lungs to inflate in unison for a more controlled and realistic lung simulation as taught by Pappin (summary and paragraph 0012), making the device more realistic and more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that making components of a prior art device integral is an obvious matter of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Since Gomo teaches multiple lung bladders with multiple ventilators and restrictors, merely combining the lung tubes into one tube and ventilator would be an obvious modification and is not a patentable distinction. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gomo in view of Pappin, and further in view of Fuchs et al. (US Patent No. 9,805,622).
In Reference to Claim 14
The modified device of Gomo teaches all of claims 1, 10, and 12 as discussed above. 
Gomo fails to teach the electronic resistor of claim 14. 
Fuchs teaches (Claim 14) wherein at least one of said restrictor and said one or more additional restrictors is an electrically controllable restrictor, and further comprising an electronic controller operably connectable to said electrically controllable restrictor to control said electrically controllable restrictor (column 13 lines 12-18 and column 19 lines 59-63).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the lung simulator of Gomo with the feature of an electrically controllable restrictor as taught by the lung simulator of Fuchs for the purpose of allowing for better programming and control of the restrictor, making the device easier to use, more versatile, and more attractive to the users. 
	Further, the examiner notes that it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Since the function of an adjustable restrictor is taught in Gomo, merely making this element electrically controllable instead of manually controllable is not sufficient to distinguish over the prior art. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gomo in view of Mosley et al. (RE 29,317).
In Reference to Claim 16
 	Gomo teaches all of claims 1 and 15 as discussed above. 
Gomo further teaches (Claim 16) wherein said one or more springs are partially compressed [] of said lung simulator (column 2 lines 36-38);
(Claim 17) wherein said one or more springs are partially extended [] of said lung simulator (column 2 lines 34-35 and fig. 2). 
Gomo fails to specifically teach the spring being engaged in all configurations of claims 16 and 17. 
(Claims 17 and 18) a spring [engaged] in all configurations (item 50, column 5 lines 41-52). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the lung simulator of Gomo with the feature of a spring engaged in all configurations as taught by the lung simulator of Mosley for the purpose of allowing for some level of resistance in all positions, allowing the device to be a more accurate representation of lung function and resistance, making the device more realistic, and more interesting and attractive to the users. 


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks / Arguments, filed 11/01/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 11/02/2022 have been fully considered but they are not persuasive.
Applicants argument that since the device of Gomo is intended to be used only in two distinct states and, thus, does not meet the claims, is not persuasive. 
It has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, all of the structural elements claimed are met in the prior art. Further, all of the functional limitations can be performed by the components of the prior art. The compliance bladder of Gomo (item 18), can be variably inflated which would result in varying lung compliances. There are various inflated states of item 18, from fully deflated to maximum inflation, and each of these various inflated states would create different lung compliances due to the change in tension on the spring based on the level of inflation of the compliance bladder 18. This meets all of applicant’s claimed functional recitations. If there are specific structural distinctions that create a different form of variability, these should be claimed in order to overcome the cited references. 
Additionally, applicant’s argument that the compliance bladder of Gomo is only intended to be used in two states does not appear supported by Gomo. In particular, column 2 lines 13-14 discloses the device can produce “different degrees of lung compliance,” and column 2 lines 43-44 disclose “variable compliance.” Regardless, the device is capable of many various states of inflation and, thus, various states of compliance, meeting the claim limitations.  
Applicant’s argument regarding claims 3 and 5 that parallel plates result in more than minor motion distinctions is noted, but is not persuasive. 
Applicant argues that this setup allows for “equal distribution of force,” however, an air filled bladder is inherently self-equalizing in force as there is only one pressure inside. The pressure inside dictates the force applied outside the bladder which is a single pressure that is equally distributed to the outside of the bladder. A flat plate against a bladder will result in even force being applied to the plate regardless of the orientation of the plate, therefore, this minor orientation distinction is not a patentable advance.
Applicant also argues that “this allows the lung simulator to be of a significantly smaller size.” It is unclear how a pivoting plate vs. a linearly moving plate relate to size. Either setup could be made in a variety of sizes.  
Applicant argues, with respect to claim 4, that Gomo does not teach the second movable plate between the biasing member and the lung bladder is not persuasive. 
First, applicant points to item 5, which is an incorrect interpretation of the rejection. Item 14 was used to teach the second plate, item 5 was used to teach the first plate. 
Second, item 14 in fig. 2 is shown with a portion of item 16 above it, and item 6 below it, meeting these claim limitations. 
Additionally, column 2 lines 36-38 describe inverting the spring setup to provide a compression spring, which would result in the entire spring being on the top side of item 14, also meeting the claimed limitations. 
Applicant’s arguments with regard to claims 7-8 are noted and are persuasive. These claims would be allowable if written in independent format.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711